PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ____________

                                      No. 16-1662
                                     ____________

                           RONALD EDWARD GILLETTE,
                                            Appellant

                                           v.

                     ACTING WARDEN DIANE PROSPER;
              JULIUS WILSON, in his capacity as the Director of Prisons;
                      TERRITORY OF VIRGIN ISLANDS;
              ATTORNEY GENERAL UNITED STATES OF AMERICA
                                ____________

                                   On Appeal from the
                           District Court of the Virgin Islands
                                (D.C. No. 1-14-cv-00110)
                       District Judge: Honorable Wilma A. Lewis
                                     ____________

                            Argued December 12, 2016
                  Before: CHAGARES, JORDAN, and HARDIMAN,
                                 Circuit Judges

                           ORDER AMENDING OPINION

      The opinion filed June 2, 2017 is hereby amended to reflect the current firm and
address information for counsel for appellant Joseph A. DiRuzzo, III. The opinion is
amended as follows:

Joseph A. DiRuzzo, III (Argued)
Joseph A. DiRuzzo, III P.A.
633 SE Third Avenue, Suite 301
Ft. Lauderdale, FL 33301

Jeffrey J. Molinaro
Fuerst Ittleman David & Joseph, PL
1001 Brickell Bay Drive, 32nd Floor
Miami, FL 33131

      Counsel for Plaintiff-Appellant

For the Court,


Marcia M. Waldron, Clerk
Date: June 5, 2017